Citation Nr: 1511116	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  11-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left thumb disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009; a statement of the case was issued in December 2010; and a substantive appeal was received in January 2011.   

The Veteran was scheduled to present testimony at a Board hearing in February 2015.  He failed to report for the hearing or provide good cause for his failure to report.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2010 correspondence, the Veteran stated that he is receiving Social Security Administration (SSA) disability benefits due to numerous medical conditions, including hearing loss and tinnitus.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.  The VA has a duty to obtain these records.




Left thumb

The service treatment records reflect that the Veteran was treated in the surgical clinic at Kincheloe Air Force Base in February 1973 with a left thumb injury.  The December 1973 separation examination revealed a scar at the base of his left thumb.  In a December 1973 Report of Medical History, the Veteran stated that he cut his thumb and that it was still healing (VBMS, STRs, 6/3/14, pgs. 3-10).

The Board finds that a VA examination is warranted to determine the nature and etiology of any left thumb disability from which the Veteran currently suffers.

Hearing and tinnitus

The Veteran contends that he was exposed to excessive noise during service while delivering supplies to the flight line.  A review of his performance reports in his personnel records reflects that he was responsible for delivering supplies "throughout the base."  The phrase "throughout the base" is frequently used, and the Board finds that in giving the benefit of the doubt to the Veteran, that this would include going to the flight lines.  Consequently, the Board finds that the Veteran was exposed to excessive noise in the form of jet engines while performing duties near the flight lines.  

The Board finds that a VA audiologic examination is warranted to determine the nature and etiology of his hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature and etiology of any left thumb disability from which the Veteran suffers.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any left thumb disability began during or is causally related to service, to include the left thumb injury for which he sought treatment in February 1973.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

3.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature and etiology of the Veteran's hearing loss and tinnitus disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss and/or tinnitus began during or is causally related to service, to include presumed exposure to excessive noise in the form of jet engines on the flight lines of an Air Force Base.   

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



						(CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 

